Citation Nr: 1813442	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicide agents and/or as secondary to service-connected posttraumatic stress disorder (PTSD) and/or ischemic heart disease (IHD).

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and/or as secondary to service-connected PTSD and/or IHD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972 and from December 1976 to February 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the Board notes that, as discussed in the December 2013 statement of the case, the RO accepted the Veteran's March 2012 VA Form 526(b) (Veteran's Supplemental Claim) as a notice of disagreement as to the June 2011 rating decision.  

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider all newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his sleep apnea and hypertension are directly related to his military service, to include his acknowledged in-service exposure to herbicide agents or, in the alternative, caused or aggravated by his service-connected PTSD and/or IHD.  Furthermore, with respect to sleep apnea, the Veteran testified at his Board hearing that his wife reported symptoms of snoring beginning during his second period of active duty, in roughly 1988.  He also testified that he was never notified about the problem by other soldiers, but then stated that other soldiers did mention his snoring to him while he was on guard duty in Vietnam.  Pertinent to hypertension, the Veteran testified that he had isolated high blood pressure readings in service, to include as noted in June 1988 (120/90), July 1988 (132/90), and 135/91 in April 1993, and such may be the result of his stressful duties as a recruiter, a position he held for over 18 years.  To date, VA has not yet obtained an opinion addressing the etiology of the Veteran's claimed disorders.  Consequently, the Board finds that a remand is necessary to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate VA examiner in order to render an opinion as to the etiology of the Veteran's sleep apnea and hypertension. A copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the entire record, the examiner should respond to the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that sleep apnea and/or hypertension had its onset during service or is otherwise etiologically related to service, to include his acknowledged in-service exposure to herbicide agents.  

In rendering such opinion in connection with sleep apnea, the examiner should consider the Veteran's report that his wife and fellow soldiers witnessed episodes of snoring during service.  

In rendering such opinion in connection with hypertension, the examiner should consider the Veteran's isolated high blood pressure readings in service, to include as noted in June 1988 (120/90), July 1988 (132/90), and 135/91 in April 1993, and his stressful duties as a recruiter, a position he held for over 18 years.  The examiner should further consider NAS's Update 2012, which reflects that NAS has placed hypertension in the category of limited or suggestive evidence, which means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that sleep apnea and/or hypertension is caused or aggravated by the Veteran's service-connected PTSD and/or IHD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale for any opinion offered should be provided.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

